Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                   Nov 21 2013, 8:54 am
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE:                                  ATTORNEYS FOR APPELLEE:

ARTHULA MILLER                                     GREGORY F. ZOELLER
New Castle Correctional Facility                   Attorney General of Indiana
New Castle, Indiana
                                                   MONIKA PREKOPA TALBOT
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

ARTHULA MILLER,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 49A05-1212-PC-664
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                            The Honorable Lisa F. Borges, Judge
                     The Honorable Stanley E. Kroh, Master Commissioner
                             Cause No. 49G04-0702-PC-19096



                                       November 21, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                               Case Summary

        Pursuant to the Davis/Hatton procedure,1 Arthula Miller brings this consolidated direct

and post-conviction appeal challenging his convictions on eight felony counts and two

misdemeanor counts. Miller raises three issues for our review, which we restate as: (1)

whether the prosecutor engaged in misconduct; (2) whether the post-conviction court erred in

concluding that Miller was not denied the effective assistance of trial counsel; and (3)

whether the post-conviction court abused its discretion when it denied Miller’s request to

subpoena certain witnesses and documents for the post-conviction evidentiary hearing.

Finding no error or abuse of discretion, we affirm his convictions.

                                     Facts and Procedural History

        The facts most favorable to Miller’s convictions indicate that Miller first met Pamela

Taylor in 1995 when they were in the Army Reserves. They got in touch again in 2002, and

Miller moved into Taylor’s home in 2004.                      Within a few months, the two became

romantically involved. The relationship was very stressful for Taylor because Miller was

very controlling and did not get along with her son. In early 2006, a break-in occurred at

Taylor’s home. Someone came in through her son’s bedroom window and stole a video


        1
           The Davis/Hatton procedure involves the termination or suspension of a direct appeal that has
already been initiated, upon appellate counsel’s motion for remand or stay, in order to allow a post-conviction
relief petition to be pursued in the trial court. Slusher v. State, 823 N.E.2d 1219, 1222 (Ind. Ct. App. 2005)
(citing Hatton v. State, 626 N.E.2d 442, 443 (Ind. 1993), and Davis v. State, 267 Ind. 152, 368 N.E.2d 1149,
1151 (1977)). If, after a full evidentiary hearing, the petition for post-conviction relief is denied, the appeal
can be reinitiated. Id. Under such circumstances, the direct appeal and the post-conviction relief appeal are
consolidated. Id. Therefore, in addition to the issues initially raised in the direct appeal, the issues litigated in
the post-conviction relief proceeding may also be raised. Id. “This way, a full hearing and record on the issues
will be included in the appeal.” Id. The Davis/Hatton procedure is particularly useful where a defendant
needs to develop an evidentiary record to support a claim of ineffective assistance of counsel. See Peaver v.
State, 937 N.E.2d 896, 899 (Ind. Ct. App. 2010), trans. denied (2011).

                                                         2
game collection. Miller insisted on and paid for the installation of a monitored security

system. Miller was the only one at the home when ADT came to install the security system.

After the installation, Miller told Taylor the password and passcode for the new system.

Thereafter, in September 2006, Taylor asked Miller to move out of the home. Miller finally

moved out on October 28, 2006.

       On November 20, 2006, Taylor came home to discover that the screen had been cut on

her son’s bedroom window. While waiting for a police officer to arrive and take a report,

Taylor had a telephone conversation with Miller. Miller then came over to the house but

stayed out of view while the police officer was there. Immediately after the officer left,

Miller attacked Taylor. He pinned her against the wall and yelled that he did not understand

why they were no longer together. Miller ordered Taylor into the bedroom and told her to

take her clothes off. Miller pulled a knife from behind his back and held it to Taylor’s neck.

He told her repeatedly that they were going to have sex and that she had “better do it right.”

Trial Tr. at 66. As Taylor cried, Miller forced her to perform oral sex on him. He then bound

her hands together with zip ties. Miller put a condom on and had intercourse with Taylor.

Afterward, Taylor begged Miller to leave, but he held the knife to her and told her that he

would have to kill her so that he would not go to jail. Miller placed a pillow on Taylor’s face

attempting to smother her. He finally stopped, and Taylor promised that she would not tell

anyone about the incident. Taylor started to feel an allergic reaction from the latex condom

that Miller had used. Miller suddenly became calm and apologetic. After repeated

assurances that she would not tell anyone what had happened, Miller left. Taylor did not


                                              3
report the incident that night because of her promises to Miller. Taylor also did not report the

incident the next day out of fear that no one would believe her because she had failed to

report it right away.

       Miller called Taylor almost every day following that incident.            Sometime in

December, Taylor agreed to meet Miller for dinner. The dinner was very upsetting for

Taylor. Miller also made arrangements to spend New Year’s Eve with Taylor. Taylor had

consensual sex with Miller that night. Because Taylor’s ex-husband is in prison for killing

an ex-girlfriend, Taylor hoped that being with Miller consensually would perhaps help them

end their relationship on a “good note.” Id. at 77.

       On January 27, 2007, Taylor awoke to the sound of her car alarm. She called 911.

After reviewing video from surveillance cameras that she had installed, Taylor believed that

Miller had opened her Jeep with a key. Taylor left Miller a voicemail, and Miller arrived at

the house before police. Miller denied that it was him on the video. Due to the poor video

quality, the police were unsure of whether it was Miller on the video. Officers did not arrest

Miller. Taylor told Miller that she knew he was the perpetrator and that she was going to get

her locks changed.

       On Monday, January 29, 2007, Taylor left work early to get a no-contact order against

Miller. She called Miller and told him to stay away from her. That same day, William Jones

was waiting for his children’s school bus near Taylor’s home when he observed a man, later

identified as Miller, park his vehicle a significant distance from Taylor’s home and then walk

to her home. Jones watched as Miller entered Taylor’s residence through the overhead


                                               4
garage door. Jones found Miller’s activity suspicious and called 911 to report the activity.

       The next evening, January 30, 2007, Taylor returned home from work and errands. As

she turned off her security system, she suddenly saw Miller standing in the hallway of her

home. Miller was wearing a mask and gloves. He demanded the videotape from her car

break-in. Taylor told him that she had taken the videotape to work. Miller ordered Taylor to

take off her clothes. After she complied, he had her put on a robe and ordered her to leave

two messages on his cell phone. He instructed her about what to say on the messages,

including that she missed him, loved him, and wanted to see him. Miller showed Taylor that

he had brought a lambskin condom so that she would not suffer an allergic reaction. He

forced her to perform oral sex on him and then forced her to have sexual intercourse. He

covered her face with the same pillow as before, causing Taylor to experience severe neck

pain. Miller explained to Taylor that everything was her fault. He ordered her to go into the

bathroom so that she could wash herself in a bath. After forcing her to spend what seemed

like almost forty minutes in the bathtub, Miller finally let Taylor get out of the tub. He

instructed her to leave a third message on his cell phone. He told her to say something about

how he did not come over that night, that she really wanted to see him, and “another I love

you.” Id. at 95. After Taylor spent hours talking and assuring Miller that she would not call

the police, Miller finally left. Taylor called the police, reported that she had been raped, and

then went to the hospital emergency room for a sexual assault examination.

       Indianapolis Metropolitan Police Department Sergeant Craig McCartt took Miller’s

statement on January 31, 2007. One of the first things Miller told Sergeant McCartt was that


                                               5
he had voice messages from Taylor on his phone. Miller initially denied seeing Taylor or

speaking with her on January 30, but later changed his story and stated that he went to

Taylor’s house on that date at her invitation. Miller admitted to having sexual intercourse

with Taylor while at her house, but claimed it was consensual. Miller denied having keys to

Taylor’s residence.

       Officers subsequently executed a search warrant of Miller’s apartment. In Miller’s

bedroom closet, officers found a serrated knife later identified by Taylor as the knife used in

the November attack, as well as a key to Taylor’s Jeep and a key to the garage door of

Taylor’s residence. Officers also found zip ties in Miller’s linen closet. A search of Miller’s

vehicle revealed lambskin condoms and gloves which Taylor also later identified from the

January attack.

       On February 2, 2007, the State charged Miller with ten counts: count I, class A felony

rape; count II, class A felony criminal deviate conduct; count III, class B felony criminal

confinement; count IV, class B felony burglary; count V, class B felony rape: count VI, class

B felony criminal deviate conduct; count VII, class D felony criminal confinement; count

VIII, class D felony intimidation; count IX, class A misdemeanor domestic battery; and

count X, class A misdemeanor battery. Notwithstanding the number and seriousness of the

charges, and contrary to the advice of his appointed counsel, Miller insisted on requesting

and proceeding with a speedy trial. Following a jury trial on April 9 and 10, 2007, the jury

found Miller guilty as charged. On April 17, 2007, the trial court sentenced Miller to an

aggregate term of ninety years. Miller, by counsel, timely initiated a direct appeal to this


                                              6
Court. However, pursuant to the Davis/Hatton procedure, Miller filed a motion to dismiss

the appeal without prejudice, which we granted on October 5, 2007.

       On March 7, 2011, Miller filed a pro se petition for post-conviction relief, and on June

16, 2011, he filed a pro se amended petition for post-conviction relief. The post-conviction

court held an evidentiary hearing on October 18, 2011. Thereafter, on December 5, 2012, the

post-conviction court issued its findings of fact, conclusions of law, and judgment denying

Miller’s petition for relief. This appeal followed.

                                  Discussion and Decision

                       I. Direct Appeal: Prosecutorial Misconduct

       We first address Miller’s direct appeal contention that the prosecutor committed

various acts of misconduct, such as soliciting perjured testimony, withholding evidence

material to the defense, and permitting a witness to nod her head instead of answering

verbally while testifying. To properly preserve a claim of prosecutorial misconduct, the

defendant must ask the trial court, at the time the misconduct occurs, to admonish the jury or

move for a mistrial if admonishment is inadequate. Castillo v. State, 974 N.E.2d 458, 468

(Ind. 2012). “Failure to request an admonishment or mistrial waives the claim, unless the

defendant can demonstrate that the misconduct rises to the level of fundamental error.” Id.

Fundamental error is a narrow exception which places a heavy burden on the defendant. Id.

To avoid procedural default, the defendant must demonstrate error that makes “a fair trial

impossible or constitute[s] clearly blatant violations of basic and elementary principles of due




                                               7
process … present[ing] an undeniable and substantial potential for harm.” Benson v. State,

762 N.E.2d 748, 756 (Ind. 2002).

       It appears from our review of the record that Miller failed to object, request an

admonishment, or move for a mistrial regarding any of his alleged instances of prosecutorial

misconduct. Moreover, on appeal, Miller neither claims nor attempts to demonstrate

fundamental error. Therefore, his claims of prosecutorial misconduct are waived.

        We note that, in addition to being procedurally defaulted as a direct appeal issue,

Miller’s prosecutorial misconduct claims may not be considered in terms of post-conviction

relief because freestanding claims of fundamental error are unavailable in post-conviction

proceedings. See Sanders v. State, 765 N.E.2d 591, 592 (Ind. 2002). “In post-conviction

proceedings, complaints that something went awry at trial are generally cognizable only

when they show deprivation of the right to effective counsel or issues demonstrably

unavailable at the time of trial or direct appeal.” Id. To the extent that some of Miller’s

claims of prosecutorial misconduct cover the same points as his post-conviction relief

allegations of ineffective assistance of trial counsel, those claims will be disposed of below in

the context of ineffective assistance.

                  II. Post-Conviction: Ineffective Assistance of Counsel

       In his petition for post-conviction relief, Miller contends that he was denied the

effective assistance of trial counsel. Our supreme court has explained that post-conviction

proceedings “are not super-appeals and provide only a narrow remedy for subsequent

collateral challenges.” State v. Cooper, 935 N.E.2d 146, 148 (Ind. 2010). A petitioner for


                                               8
post-conviction relief bears the burden of establishing the grounds for relief by a

preponderance of the evidence. Ind. Post-Conviction Rule 1(5). When appealing the denial

of a petition for post-conviction relief, the petitioner stands in the position of one appealing

from a negative judgment. Henley v. State, 881 N.E.2d 639, 643 (Ind. 2008). The reviewing

court will not reverse the judgment unless the petitioner shows that the evidence as a whole

leads unerringly and unmistakably to a conclusion opposite that reached by the post-

conviction court. Id. at 643-44. Further, the post-conviction court here issued findings of

fact and conclusions of law in accordance with Indiana Post-Conviction Rule 1(6). We will

reverse those findings and judgment only upon a showing of clear error, which leaves us with

a definite and firm conviction that a mistake has been made. Taylor v. State, 929 N.E.2d 912,

917 (Ind. Ct. App. 2010), trans. denied. We accept the post-conviction court’s findings of

fact unless clearly erroneous, but we accord no deference to legal conclusions. Id. “The

post-conviction court is the sole judge of the weight of the evidence and the credibility of the

witnesses.” Id.

       To prevail on a post-conviction claim of ineffective assistance of counsel, a defendant

must satisfy the two components set forth in Strickland v. Washington, 466 U.S. 668 (1984).

First, a defendant must show that counsel’s performance was deficient. Id. at 687. This

requires a showing that counsel’s representation fell below an objective standard of

reasonableness, committing errors so serious that the defendant was deprived of the

“counsel” guaranteed by the Sixth Amendment. Id. at 687-88. Second, the defendant must

establish prejudice; that is to say, the defendant must demonstrate that there is a reasonable


                                               9
probability that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different. Id. at 694. Failure to satisfy either component will cause a claim to fail,

and most ineffective assistance claims can be resolved by a prejudice inquiry alone. French

v. State, 778 N.E.2d 816, 824 (Ind. 2002). On appeal, we strongly presume that counsel

rendered adequate assistance and made all significant decisions in the exercise of reasonable

professional judgment. Stevens v. State, 770 N.E.2d 739, 746 (Ind. 2002), cert. denied

(2003).

                      A. Failure to Investigate and Prepare for Trial

       Although Miller raises several claims of ineffective assistance, he concentrates on his

allegation that his counsel provided ineffective assistance in failing to properly investigate

his case and prepare for trial. Specifically, Miller argues that his counsel failed to conduct a

“professional investigation” into the facts and circumstances of his case and further contends

that counsel failed to conduct a “professional interview” of Miller as part of his trial

preparation. Appellant’s Br. at 37-49.

       While it is undisputed that effective representation requires adequate pretrial

investigation and preparation, it is well settled that we should resist judging an attorney’s

performance with the benefit of hindsight. Badelle v. State, 754 N.E.2d 510, 538 (Ind. Ct.

App. 2001), trans. denied. Accordingly, when deciding a claim of ineffective assistance for

failure to investigate, we apply a great deal of deference to counsel’s judgments. Boesch v.

State, 778 N.E.2d 1276, 1283 (Ind. 2002). Establishing failure to investigate as a ground for

ineffective assistance of counsel requires going beyond the trial record to show what the


                                              10
investigation, if undertaken, would have produced. Woods v. State, 701 N.E.2d 1208, 1214

(Ind. 1998), cert. denied (1999). “This is necessary because success on the prejudice prong

of an ineffectiveness claim requires a showing of a reasonable probability of affecting the

result.” Id.

       Miller’s trial counsel, Ben Jaffe, testified at the post-conviction hearing that although

he admittedly did not meet with Miller face-to-face at the jail prior to trial, he did speak with

Miller prior to trial, and that, at Jaffe’s instruction, Miller sent him a detailed letter regarding

his version of events and the defenses he wished to pursue. Jaffe stated, “We were very

familiar with the defenses that you wanted to set forth. So in terms of knowing where the

case was going and how we were going to defend against it, we were on the same page.”

PCR Tr. at 14. Additionally, we agree with the post-conviction court that a review of the

trial transcript reveals that Jaffe appeared more than familiar with the State’s evidence and

Miller’s version of events as demonstrated in his opening statement, direct examination of

Miller, cross examination of the State’s witnesses, and closing argument.

       Miller maintains that “[h]ad counsel conducted a professional investigation, counsel

would have learned that Miller had no reason to rape Taylor.” Appellant’s Br. at 38.

Contrary to Miller’s implication, Jaffe vigorously pursued that precise defense, alerting the

jury to evidence of the ongoing consensual sexual relationship between Miller and his

accuser as well as inconsistencies in her story. That a defense strategy was ultimately

unsuccessful does not mean that counsel was constitutionally ineffective. Wilkes v. State,

984 N.E.2d 1236, 1245 (Ind. 2013). Miller has failed to show what additional information


                                                11
could have been discovered by counsel that would have had a reasonable probability of

changing his counsel’s defense strategy, much less the result of his trial. The post-conviction

court determined that Miller failed to demonstrate ineffective assistance on this issue, and

Miller has not met his burden on appeal to show that the evidence conclusively points to a

contrary conclusion.2

                          B. Remaining Claims of Ineffective Assistance

        Miller raises additional claims of ineffective assistance of counsel, including

allegations that his trial counsel failed to subpoena requested witnesses, failed to request

severance of charges, and failed to object to testimony and numerous pieces of evidence.3

However, in the thirty-eight pages of his pro se appellant’s brief that are dedicated solely to

these remaining claims of ineffective assistance, Miller provides this Court with virtually no

information to show how his counsel’s representation fell below an objective standard of




        2
           Prior to the commencement of trial, Jaffe alerted the trial court, in Miller’s presence, that because of
time constraints due to Miller’s speedy trial request, Jaffe had not had a chance “to check on a couple of things
[Miller] thinks are important.” Tr. at 25. Jaffe informed the court that his efforts to encourage Miller to waive
his speedy trial request and to move for a continuance of the trial date had been unsuccessful. When
specifically asked by the trial judge if he would like a continuance to allow his attorney to follow up on some
details, Miller declared that he wished to proceed with the trial. We agree with the post-conviction court that
Miller “made a knowing and informed decision to proceed to trial. Miller’s attempt now to fault his trial
counsel for his own insistence upon a speedy trial is not well taken.” Appellant’s App. at 127.

        3
           As noted earlier, some of Miller’s direct appeal claims of prosecutorial misconduct overlap with his
ineffective assistance of counsel claims. For example, Miller argues that the prosecutor committed misconduct
by allowing the victim to commit what Miller purports to be perjury and that his counsel was ineffective for
failing to object to such purportedly perjured testimony. Similarly, Miller argues that the prosecutor committed
misconduct by allowing the victim to nod her head while testifying rather than requiring her to verbally
respond and that his counsel was ineffective for failing to object to the same. To the extent that these issues
overlap and can be considered on post-conviction relief in the context of ineffective assistance of counsel for
failure to object, as we discuss below, these claims are waived for lack of cogent argument.


                                                       12
reasonableness or that there is a reasonable probability that, but for counsel’s alleged

unprofessional errors, the result of the proceeding would have been different.

       For example, Miller asserts that his counsel was ineffective for failing to contact or

subpoena his requested witnesses, and he cites legal authority supporting that general

proposition. However, Miller does not name any witnesses that he believes should have been

contacted, and he makes no attempt to educate us as to what information or testimony those

witnesses would have provided. See Lee v. State, 694 N.E.2d 719, 722 (Ind. 1998) (when

ineffective assistance argument is premised on failure to present witnesses, petitioner must

offer evidence identifying the witnesses and what their testimony would have been), cert.

denied. As to his claim that counsel was ineffective for failing to file a motion for severance

of charges, Miller makes no attempt to demonstrate why severance was appropriate or that

such motion would have been successful. See Wales v. State, 768 N.E.2d 513, 523 (Ind. Ct.

App. 2002) (to prevail on ineffective assistance claim based upon counsel’s failure to file

motions, petitioner must demonstrate that motions would have been successful), trans.

denied. Regarding Miller’s numerous claims of counsel’s failure to object, Miller makes no

attempt to demonstrate that objections would have been sustained if made. See Benefield v.

State, 945 N.E.2d 791, 799 (Ind. Ct. App. 2011) (to prevail on ineffective assistance claim

based upon counsel’s failure to object, petitioner must show that objection would have been

sustained).

       Miller’s argument on these claims can be summarized as a series of bald assertions of

error followed by citation to legal authority. What remains conspicuously absent is cogent


                                              13
reasoning explaining how the legal authority supports the assertions of error. As we have

explained,

        Parties to an appeal are required to present cogent argument supported with
        adequate citation to authority because it promotes impartiality in the appellate
        tribunal. A court which must search the record and make up its own
        arguments because a party has not adequately presented them runs the risk of
        becoming an advocate rather than an adjudicator. A brief should not only
        present the issues to be decided on appeal, but it should be of material
        assistance to the court in deciding those issues. On review, we will not search
        the record to find a basis for a party’s argument nor will we search the
        authorities cited by a party in order to find legal support for its position.

Thomas v. State, 965 N.E.2d 70, 77 n.2 (Ind. Ct. App. 2012) (internal quotation marks

omitted), trans. denied. In sum, Miller’s claims of ineffective assistance of counsel are not

supported by cogent reasoning and are therefore waived.4                         See Ind. Appellate Rule

46(A)(8)(a). Waiver notwithstanding, his bald assertions are insufficient to carry his burden

of establishing prejudice by a preponderance of the evidence. The post-conviction court

properly denied Miller’s claims of ineffective assistance of trial counsel.

                III. Post-Conviction Court’s Denial of Request for Subpoenas

        As a final matter, Miller argues that the post-conviction court deprived him of a fair

evidentiary hearing when, although it granted his request to subpoena his trial attorney, it

denied his request to subpoena several additional witnesses and documents for the post-


        4
           Miller includes two additional claims of ineffective assistance of counsel on appeal that he did not
raise in his original or amended petition for post-conviction relief. Namely, he argues that his counsel failed to
object when all “African-Americans were procedurally excluded from the jury” and that his counsel permitted
the prosecutor to commit a “Brady” violation. Appellant’s Br. at 73-78, 98. For an argument to be available in
post-conviction proceedings as to why counsel was ineffective, the petitioner must have raised such ground in
his petition for post-conviction relief. See Bahm v. State, 794 N.E.2d 444, 445 (Ind. Ct. App. 2003), opinion
on reh’g, trans. denied. Consequently, these two additional claims are also waived.


                                                       14
conviction hearing. Specifically, Miller sought additional subpoenas for “Pamela Taylor,

Anne Harrigan, William Jones, Sylvester Coleman, Terry Tyler, ‘ADT Tech from March 9,

2006’, as well as various records and documents.” Appellant’s App. at 42.

       Indiana Post-Conviction Rule 1(9)(b) provides, “If the pro se petitioner requests

issuance of subpoenas for witnesses at an evidentiary hearing, the petitioner shall specifically

state by affidavit the reason the witness’ testimony is required and the substance of the

witness’ expected testimony.” That rule further provides, “If the court finds the witness’

testimony would be relevant and probative, the court shall order that the subpoena be issued.

If the court finds the proposed witness’ testimony is not relevant, it shall enter a finding on

the record and refuse to issue the subpoena.” Id. When determining whether to issue

subpoenas, the post-conviction court has broad discretion, and we will reverse its decision

only for an abuse of discretion. Johnson v. State, 832 N.E.2d 985, 994 (Ind. Ct. App. 2005),

trans. denied. “An abuse of discretion has occurred if the court’s decision is against the logic

and effect of the facts and circumstances before the court.” Id.

       The post-conviction court in this case concluded that, because Miller was asserting an

ineffective assistance of counsel claim, he had provided sufficient information to support the

issuance of a subpoena for his trial attorney. However, regarding the additional witnesses

and documents, the court determined, “It appears Petitioner seeks to re-litigate various claims

not available under the Rules for Post-Conviction Relief: the Court finds no support for

issuance of the additional subpoenas sought by Petitioner and DENIES the request.”

Appellant’s App. at 42.


                                              15
       Here, Miller has not included in his appendix his request for the subpoenas or his

affidavit stating the reason the additional witnesses’ testimony is required and the substance

of the expected testimony. While this does not result in waiver of his claim, see Ind.

Appellate Rule 49(B) (party’s failure to include any item in appendix shall not waive any

issue or argument), our review is constrained solely to the arguments provided in his

appellant’s brief. According to Miller, he sought the testimony of the various witnesses to

present the post-conviction court with “material evidence and testimony not heard at trial,”

“crucial relevant testimony,” and “documentary evidence directly impacting on the issue of

innocence.” Appellant’s Br. at 115-16. Miller provides us no information regarding the

actual substance of the expected testimony.

       We agree with the post-conviction court’s conclusion that the matters about which

Miller intended to examine these witnesses were not related to issues cognizable during post-

conviction proceedings. Essentially, Miller wanted a do-over of his trial. He was not so

entitled. We remind Miller that post-conviction proceedings create a narrow remedy and are

not “super appeals.” Cooper, 935 N.E.2d at 148. The post-conviction court acted within its

discretion in refusing to issue the additional requested subpoenas. Accordingly, we affirm.

       Affirmed.

BARNES, J., and PYLE, J., concur.




                                              16